DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Claims 1-14 are pending in this application. Claims 10-14 are withdrawn. Claims 1-9 are examined.
Applicant’s election without traverse of Group I,  in the reply filed on 09/30/2022 is acknowledged.  
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  method of fabricating an anode for lithium secondary battery, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over IIJIMA et al (JP 11312525A) in view of Kinoshita et al. (US 20160293940 A1).

Regarding claim 1, IIJIMA teaches an electrode for a nonaqueous electrolyte battery in which an electrode layer contains at least a negative electrode active material, a conductive material, and a binder formed on an electrode current collector [0001][0010]. IIJIMA teaches a conductive material, and a binder, wherein the conductive material is
IIJIMA does not teach a cathode or a separation layer interposed there between a cathode and anode.
Kinoshita however, teaches a non-aqueous electrolyte secondary battery provided with a conductive material in a negative electrode [0003]. Kinoshita teaches a non-aqueous electrolyte secondary battery which includes a positive electrode, a negative electrode, and a non-aqueous electrolyte [0007].  Kinoshita teaches the non-aqueous electrolyte secondary battery wherein the negative electrode may include a negative electrode current collector and a negative electrode active material layer [0012] wherein the negative electrode active material layer is fixed onto the negative electrode current collector [0029]. Kinoshita further teaches the negative electrode active material layer may contain the negative electrode active material, the conductive material, and the binder [0012]. Kinoshita discloses the conductive material can be graphite [0027]. Kinoshita discloses the wound electrode body includes two long separator sheets which insulate [0050] and are interposed between [0062] the positive and negative electrode active materials from each other. Kinoshita further teaches the negative electrode contains  a negative electrode active material, a conductive material, and a binder [0005][0012]. Kinoshita also teaches both the positive and negative electrode active material layers are formed on a current collector surface, typically both surfaces [0050], therefore the negative electrode active material will face the positive electrode active material with a separator disposed between as claimed. 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a positive electrode and separator as taught by Kinoshita to the negative electrode of IIJIMA in order to arrive at a lithium ion secondary battery wherein the cathode and anode are thermally insulated from each other.

Regarding claim 2, modified IIJIMA discloses all of the limitations set forth above. IIJIMA teaches expanded graphite particles as an anode’s conductive material and the center particle diameter of the conductive material is made of expanded graphite acts as a conductive material, but also acts as a negative electrode active material, and thus is advantageous in increasing capacity [0017]. The central particle diameter of such a negative electrode active material is preferably 1 to 30 μm, and more preferably 4 to 15 μm [0017].

Regarding claims 3 & 8, modified IIJIMA discloses all of the limitations set forth above.
The examiner makes note expandable graphite has a wide expansion range much larger than the claimed 1.5- 5 times expansion ratio. Notwithstanding the specification [00113], graphite particles expand through deformation, i.e. pressing, rolling, and pulverizing; therefore, the process of pulverizing expanded graphite particles as taught by IIJIMA can be optimized with a reasonable expectation of success to configure a negative electrode within the claimed expansion ratio range as claimed. Furthermore, as disclosed in instant claim 7,- the porosity of the active material layer is dependent on deformation of expanded graphite, therefore the porosity of the active material layer can be optimized through pulverizing the negative electrode as taught by IIJIMA with a reasonable expectation of success to configure a negative electrode with a porosity within the claimed range.

Regarding claim 4, modified  IIJIMA discloses all of the limitations set forth above. IIJIMA teaches wherein expanded graphite is produced from a powder of natural scaly graphite treated with an inorganic acid, washed, dried and subjected to a heat treatment [0011] and therefore satisfies the claimed wherein the anode active material includes natural graphite.

Regarding claim 5, modified  IIJIMA discloses all of the limitations set forth above.  IIJIMA  further teaches negative electrode active material particles such as tin oxide from the viewpoint of increasing the capacity [0016]. IIJIMA also teaches expanded graphite particles as an anode’s conductive material [0017] thereby satisfying the claimed limitation wherein the anode active material layer further includes at least one of a carbon based conductive agent and a metal based conductive agent.
The examiner makes note tin oxide is listed in the instant specification [0046] as a metal based conductive agent. 

Regarding claim 6, modified  IIJIMA discloses all of the limitations set forth above.  IIJIMA discloses, the conductive material is made of expanded graphite [0017] that can be set in the range of 1 to 15% by weight [0015] which fully encompasses the claimed range of 1-8 wt%  based on the total weight of the anode active material layer.

Regarding claim 7, modified  IIJIMA discloses all of the limitations set forth above.  IIJIMA discloses graphite powder is obtained by pulverizing expanded graphite [0008][0011].
The examiner makes note elastic deformation is explained as “pressing” in the instant specification [0059][00113]. The examiner makes further note, pulverizing as taught by IIJIMA satisfies the claimed limitation of being formed by an elastic deformation of the expandable graphite. 
The examiner makes further note concerning claim 7, the claim limitation stating wherein the anode active material layer includes pores formed by an elastic deformation of the expandable graphite is a product by process limitation and holds no patentable weight. Patentability is given to the negative electrode itself and not the process conducted to reach a porous active material. MPEP 2113 

Regarding claim 9, modified  IIJIMA discloses all of the limitations set forth above.  IIJIMA however does not disclose the density of the negative electrode active material.
Kinoshita however teaches, the density of the negative electrode active material layer, containing a conductive carbon material such as graphite [0027] when the battery is constructed (after the pressing is performed) [0044] is not particularly limited. From the viewpoint of the compatibility between high energy density and high input and output density, Kinoshita teaches the density of the negative electrode active material layer is 1.1 g/cm3 or higher, typically 1.2 g/cm3 or higher, for example, 1.3 g/cm3 or higher, and typically 1.5 g/cm3 or lower [0044]. Kinoshita discloses high energy density and high input and output density can be compatible at a high level [0044]; further, the enhancement of energy density and high durability can be compatible at a high level [0034].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the negative electrode active material layer of modified IIJIMA to achieve an active material density within the claimed range, such as 1.2 g/cm3, through pressing the active material layer as taught by Kinoshita in order to reach a high energy dense and highly durable negative electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIK J PHILLIP whose telephone number is (571)272-2535. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARIK J PHILLIP/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722